EXAMINER'S AMENDMENT

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 

This application is in condition for allowance except for the presence of claims 1-11 directed to an invention non-elected without traverse.  Accordingly, claims 1-11 have been cancelled.

The Abstract has been rewritten as:
--A cover for a utility vault and a method for making such covers. The cover is formed from fiberglass reinforcement layers and a polymer mix matrix. The reinforcement layers include a bottom reinforcement layer, one or more edge reinforcement layers, and a top reinforcement layer. A first portion of the edge reinforcement layer overlaps a portion of the bottom reinforcement layer and a second portion of the edge reinforcement layer overlaps a portion of the top reinforcement layer. The reinforcement layers are formed from fiberglass fabric and may include fiberglass layers whose fibers are oriented quadraxially. The polymer mix impregnates the fabric layers and forms the bulk of the cover. The polymer matrix bonds the reinforcement layers so that forces applied across the top and bottom layers are communicated to the edge reinforcement layer. The polymer matrix includes a thermoset polymer resin and an expanded glass bead filler.--



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHERINE J CHU whose telephone number is (571)272-7819.  The examiner can normally be reached on M-F generally 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tom Will can be reached on 5712726998.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/THOMAS B WILL/Supervisory Patent Examiner, Art Unit 3671                                                                                                                                                                                                        





/KATHERINE J CHU/Examiner, Art Unit 3671